Citation Nr: 1725356	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  09-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran had active service from July 1961 to July 1965.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an August 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran was previously scheduled for a May 2011 Travel Board hearing, however withdrew his hearing request in advance of that proceeding.  See 38 C.F.R. 20.704(e) (2016).  This case has been remanded on prior occasions, most recently in February 2016 the case having since returned to the Board.     

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The opinion provided by the January 2017 VA examiner finding bilateral hearing loss less likely than not service-related requires further explanation.  Given that probative value of any medical opinion is strongly tied to its rationale, the examiner should address by supplemental opinion the Veteran's discussion of reported noise exposure on the flight line and otherwise which he is a competent and presumed credible witness to set forth.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) (when audiometric test results at separation from service do not meet the requirements for disability at that time, the claimant may still establish service connection with evidence that the current disability is causally related to service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA audiologist who examined the Veteran in January 2017 and request a supplemental opinion.  The examiner is requested to review the record and opine whether it is at least as likely as not (50 percent probability or greater) that bilateral hearing loss was incurred in military service, or is otherwise etiologically related thereto.  

The examiner must address the Veteran's competent and credible reported in-service noise exposure (from aircraft on flight line; later during a woodworking assignment) based upon assertions presented in his October 2007 statement and March 2009 VA Form 9 (Substantive Appeal).

Also state the significance, if any, of the 5 Hz threshold shifts at points between entrance and separation audiograms, with regard to issue of causation.  

If the January 2017 examiner is not available, provide the file to a similarly qualified examiner for review to provide the above requested opinion.

2. Then readjudicate the claim on appeal in light of all additional evidence received.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before 
the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

